         Case 5:20-cv-00127-JPB-JPM Document 1 Filed 06/23/20 Page 1 of 13 PageID #: 1
                                                                                                                                  3:20-0524
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



                                         UNITED STATES DISTRICT COURT
                                                                             for the
                                                                                                                  RECEIVED
                                                                            District of
                                                                                                                   JUN 23 2020
                                                                                Division                      US DISTRICT COURT
                                                                                                                MID DIST TENN

                                                                                          Case No.
                                                                                )                    (to be filled in by the Clerk's Office)
                                                                                )
                              PlaintiffM                                        )
(Write thejitfl name of each plaintiff11'ho is filing this complain/.
If the names of a{/ the plaintiffs cannot fit in the space above,
                                                                                )
please ll'rite "see attached" in the space and attach an additional             )
page with thejitff iis1 ofna111es.)                                             )
                                   -Y-                                          )
                                                                                )
                                                                                )
                                                                                )
                                                                                )
                                                                                )
                                                                                )
                               Defendant(s)                                     )
(Wrile theji.tf/ name of each defendant who is being sued. lfthe
names of a{/ the defendants cannot fit in the space above, please               )
wrif.i "see attached" in the space and a/fac:1 an additional page
ll'ith the full list of nmnes. Do not include addresses here.)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                              (Prisoner Complaint)


                                                                            NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individu.al's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    bi1ih; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                               Page I of 11
         Case 5:20-cv-00127-JPB-JPM Document 1 Filed 06/23/20 Page 2 of 13 PageID #: 2

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


I.         The Parties to This Complaint

           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                            Name                                              &I under         N Far I oind
                            All other names by which
                            you have been known:
                            ID Number                                       # 163 ba- 015
                            Current Institution                              LISP- Beg urn ont
                            Address                                          P. o. Box: a 6 030
                                                                             beQumoraf                  TX-             11110
                                                                                       ON                  State              Zin Code

           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                      listed below are identical to those contained in the above caption. For an individual defendant, include
                      the person's job or title (ifknown) and check whether you are bringing this complaint against them in their
                      individual capacity or official capacity, or both. Attach additional pages if needed.

                      Defendant No. 1
                            Name                                               L. Eller,
                            Job or Title (irknown)                            uni+ officer
                            Shield Number
                            Employer
                            Address                                         Un;+ed                                       P.O.BoX: 450
                                                                             Brucefon MIS                 es{ ►    '   a65a5
                                                                                        ON                 State              Zin Code
                                                                                Individual capacity       Official capacity


                      Defendant No. 2
                            Name                                                  S. S wAer `y
                            Job or Title (ifknown)                               CRSe mama er correc.+,ional counselor
                            Shield Number
                            Employer
                            Address                                           n e-4 States Pen i+enVctry — NQtel 6n P.O. Box - 450
                                                                             Wi
                                                                            Fruce-fon Ml IkS                  't   w   A65a5
                                                                                        cw                 State              Zin Code
                                                                                 Individual capacity   $Official capacity




                                                                                                                                     Page 2 of 11
         Case 5:20-cv-00127-JPB-JPM Document 1 Filed 06/23/20 Page 3 of 13 PageID #: 3

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                      Defendant No. 3
                            Name                                               Rovnd+ree
                            Job or   Titl e (ffknown)                         CgSE rnar.goer /eorrec+iowal coUnSe1or
                            Shield Number
                            Employer
                            Address                                         Un;+ed SiciioS ~an;~en~igrv-µ4ze ► +oR    P.a•BoX:45o
                                                                            Bruceitm M', Its             f   i inra   a65,
                                                                                      City               State               Zip Code
                                                                               Individual capacity   0 Official capacity
                      Defendant No. 4
                            Name
                            Job or Title (lfknown)
                            Shield Number
                            Employer
                            Address

                                                                                      City               State               Zip Code

                                                                            ❑ Individual capacity    ❑ Official capacity

H.         Basis for Jurisdiction

           Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
           immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
           Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
           constitutional rights.

           A.         Are you bringing suit against (check all that apply):

                      0 Federal officials (a Bivens claim)
                       ❑ State or local officials (a 4 1983 claim)

           B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                      the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                      federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




           C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                      are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                      officials?
                                         Un~~Qd S+q}t$ consti~ut'ionq~ vio~a~jon t1 ~ 1j ctm~ndrnent


                                                                                                                                    Page 3 of 11
         Case 5:20-cv-00127-JPB-JPM Document 1 Filed 06/23/20 Page 4 of 13 PageID #: 4

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




           D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                      statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                      42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                      of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                      federal law. Attach additional pages if needed.


                        Ro,,46ae q c.+ ed „n hv color J federal l aw by only referring +o T Snorde.rly.
                    L. Ellen ar\d S•Snorderly ac+ed under color o fed                                                             I away
               fromWhlivmS 9oB3y-083 perverted action.
III.       Prisoner Status

           Indicate whether you are a prisoner or other confined person as follows (check all that apply):
           ❑          Pretrial detainee

           ❑          Civilly committed detainee

           ❑          Immigration detainee

           ❑          Convicted and sentenced state prisoner

                      Convicted and sentenced federal prisoner

           ❑          Other (explain)

IV.      Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.

         A.          If the events giving rise to your claim arose outside an institution, describe where and when they arose.
                     The even+s givins rise +o my claim arose r               skhe, Unifed S+at@s yegro1oao,aoiq,aoi$,
                     a0111) a016,3Lol5, a011l 2olI Describe howw*~clefendgntsw9S ?ersor\glly involved in~l,e
                     alleged wrmj- ul qc+ion. DeTenc(gnts have confused personQ I pai-rrotism i~44;,r crime-.



          B.         If the events giving rise to your claim arose in an institution, describe where and when they arose.
             In 4u3ust WIlgm5-90$39-083 4n-A PVFcrr1ond'1636a-m5 were, RsSiyno-A +0 Akell a03 united state-.5
             Pen', +-entiary-Naze4on WV.a65a5.L.F-Hen unit off%cer of At noikk ctn Federgl Bureau o-V person Proh'~b~i
             Ackviola+nor, `a05~~~nyQ9in5 Ina Sexual wci' cif call &03.W,+         - % Williams cmck another inmate. MgFarland
             Wu5 not involved., L.Flle.n disptch yard offitergna onl y +60-} inmate waS AaKen +o +I.e SHu,noi- W illi(AMS.
             u+ fhgt +Jm2,I inform Elkr\ +o Ioe. r2gSS1oneok awav -Fron•. W%tDams neryer4scl cacfioa, ctnd
             tl,eninformed T.snor4erky Case mangSer Urrectional roun Selor.To be- re at5siyned awy                      ~r m
                                                                                      `
              Will'rgnns perverfea qc+iof%. Only ~o be {ecce, and re-gssryned +o A► -ce11 103 wAtiWi                      nSepten%6er..
              I otM ct Pp risoner qr\ ut\der Imminent' danger of s erious physical injury,                             Page 4of 11
         Case 5:20-cv-00127-JPB-JPM Document 1 Filed 06/23/20 Page 5 of 13 PageID #: 5

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         C.           What date and approximate time did the events giving rise to your claim(s) occur?




                                                                       auqus--, and SePfember a.01q,_ N*9Aabeforea 0 1t d418,
                      ~olg, a olb,a015, ~ol~Ia013 '
         D.           What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                      Was anyone else involved? Who else saw what happened?)




            "--I 1                vVs► de of ceIt X03 eause n rm-g ssu lgt byl~illi gms. (►I`--~gr11tnd9nd W4l',a rn5we ,4 -o 514U
                                                                                                           Inside. of r, 0- 11
                             m
                  103 Will ig 5 90Uq-O%1 4r1n-0Svlgted n'1 ,rlgnct 16362.-Oj5 with     seriovs      pI,1sicQ ( i~t~ur;es,'~o he
V.        InjuriesCrqnlvm'1+I+en halo vnbalgn~e~p¢rsonQl~               Q ll„

          If you sustained injuries related to the events alleged above, describe your injuries and state what medical.
          treatment, if any, you required and did or did not receive.

   DgMQje               o~+he Crgnkufn, I regves+ ed 5ome}~jk,,9 for serious pq;n gnd W e not receive
                t~ for serous Pqi~~ to the
                                         crgntuM Which i5 q               in~~ries~~~i~hswell ~~9.(c~uSe
               from arm-gs5ulgfins -From Williams. T have
                                                          no'' receive the er0 er operntiorl+0 hgve
              +1+i5 -Yee of inivries r'ernovp- . ~ Rarnes Luis
                                                                  ic
                                                               Med at 06ctor kqs review boil + tZ
              Injurl es +o Crgn,vm 6 (A+ U5f-$egvmont 9eavm0nt Tx. 177a0,                     YP




VI.       Relief

          State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
          If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
          the acts alleged. Explain the basis for these claims.
                                                         Re m6V0-
           In eed boil +ype injurie $              ~o remove swa.11ln by opera}lot\ only.
                                                                     9)
           ~XPIR~n ~-hQ ba5i5 tot -l'h~5 C14irn.I m~~ghi- C~ie.~                       /




                                                                                                                      Page 5 of 11
         Case 5:20-cv-00127-JPB-JPM Document 1 Filed 06/23/20 Page 6 of 13 PageID #: 6


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




VII. Exhaustion of Administrative Remedies Administrative Procedures

         The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o action shall be brought
         with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."

         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your administrative remedies.

         A.           Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?



                       ❑ No

                      If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                      events giving rise to your claim(s).




                        On4p-A S+a+es                                                           ts West ~/irQiniu ~65~S
                                                                            N4zetfon 9rvcP-+on Mil

         B.           Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                      procedure?

                      IX Yes

                       ❑ No

                             Do not know


         C.           Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                      cover some or all of your claims?

                       ❑ Yes

                       ❑ No

                             Do not know

                      If yes, which elaim(s)?




                                                                                                                           Page 6 of I 1
         Case 5:20-cv-00127-JPB-JPM Document 1 Filed 06/23/20 Page 7 of 13 PageID #: 7

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




         D.           Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                      concerning the facts relating to this complaint?

                            Yes

                       ❑ No

                      If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
                      other correctional facility?

                       ❑ Yes




         E.           If you did file a grievance:

                      1. Where did you file the grievance?




                      2.    What did you claim in your grievance?




                      3.    What was the result, if any?




                      4.    What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                            not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process)




                                                                                                                          Page 7 of 11
         Case 5:20-cv-00127-JPB-JPM Document 1 Filed 06/23/20 Page 8 of 13 PageID #: 8

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




         F.           If you did not file a grievance:

                      1. If there are any reasons why you did not file a grievance, state them here:




                               In;Ccm S, SOOCA e.c\y

                      2. If you did not file a grievance but you did inform officials of your claim, state who you informed,
                         when and how, and their response, if any:




                             Ndo` in~ocm~~Snocaorly J belowincAen+.Oniy}o Ipece-4SS~ynecl                ~orCe+oAl-103wi%W11l1'yms
                     5~
                                                                                                 foc m L. El le qt +ke ~'me
                                    no+ice
                                         Qrohiy oMl4~ion `                                                9 9~,NS         V algc{- V a
                          be re-gssiyne awu                    ee~A a 3.~ornW,ii4ms5perver ¢d,4~wr.            ,n rQsP ons~~
         G.           Please set forth any additional ]n orma ion that is relevant to the exhaustion of your ac~mmistrative
                      remedies.




                       (Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
                       administrative remedies.)


VIII. Previous Lawsuits

          The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
          the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
          brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
          malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
          danger of serious physical injury." 28 U.S.C. § 1915(g).

          To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?

           y"' Yes

           ❑ No


           If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.



              United Sfafes Ni4r;J                             Court                      1
                                                                            of Te.nnesste 0 -


                                                                                                                           Page 8 of 11
         Case 5:20-cv-00127-JPB-JPM Document 1 Filed 06/23/20 Page 9 of 13 PageID #: 9

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




         A.           Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                      action?

                     0      Yes

                       ❑ No


          B.          If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      1. Patties to the previous lawsuit
                            Plaintiff(s)           Ph;lardef- CY1`= Far~c► nd
                            Defendant(s)           S. Poo l
                      2.    Court (rf federal court, name the district; if state court, name the county and State)

                           ~,In~ ~Qd %h5 d'►S+ r',c~ b}
                                                      ~

                      3.    Docket or index number



                      4.    Name of Judge assigned to your case

                              tt Skgrp')

                      5.    Approximate date of filing lawsuit



                      6.    Is the case still pending?

                            ❑ Yes

                            9No

                            If no, give the approximate date of disposition.


                      7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




                                                       13IsrA5,s

         C.           Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                      imprisonment?
                                            ye5
                                                                                                                         Page 9 of 11
         Case 5:20-cv-00127-JPB-JPM Document 1 Filed 06/23/20 Page 10 of 13 PageID #: 10
                n
     1




Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                            Yes

                       ❑ No


          D.          If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      1. Parties to the previous lawsuit
                            Plaintiff(s)            N i~ q, d e r MY ` F n r l
                            Defendant(s)             Co 4 tp l l


                      2.    Court (ffederal court, name the district; ifstate court, name the county and State)




                                Un'Jed 5{ -'frs X-SWICt 6"-- V,
                            Docket or index number



                      4.    Name of Judge assigned to your case

                                      H avers
                      5.    Approximate date of filing lawsuit



                      6.    Is the case still pending?

                             ❑ Yes

                             XNo

                            If no, give the approximate date of disposition

                      7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




                                                                    Ism,




                                                                                                                     Page 10 of 11
       Case 5:20-cv-00127-JPB-JPM Document 1 Filed 06/23/20 Page 11 of 13 PageID #: 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




IX.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.           For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.

                      Date of signing:            6- 13-3 0 ao

                      Signature of Plaintiff
                      Printed Name of Plaintiff                     N,Icmdac fy\1=FarIQnd
                      Prison Identification #                     10LI-any
                      Prison Address                                US P- Becaur+nonf      P.O. Box; aLO0
                                                                            Be au mb n+-          MX.       1713.0
                                                                                 ON                 State      Zip Code



         B.           For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm
                      Address

                                                                                 Citv               State      Zip Code

                      Telephone Number
                      E-mail Address




                                                                                                                          Page 11 of 11
Case 5:20-cv-00127-JPB-JPM Document 1 Filed 06/23/20 Page 12 of 13 PageID #: 12



a
                                                       7"r R-P     fo
                                                                   '~
                                                            91 G




                                                       4~          P
                                                       a           3

                                                                   w




                                    -Z ~, C
                                       C, :3
                                    v, c~ -+-
                                    G     ~
                                    ~+  1
                                       70 LA
                                    (O CYQ r

                                               to
                                    W     a    ~                              7
                     t
                                    ~          o
                                               c
                                     Q         74-
                                               C,
                                               c
                                               V)
                                               t6


                                                                                  )
                                                                                   I
                                                                        `IV




                                                                         Q




                                     C
                                                                         1
                                                rn
                                   (P Q
                                          T~
                                          CA    rn
                                                             t

                                    zoom
Case 5:20-cv-00127-JPB-JPM Document 1 Filed 06/23/20 Page 13 of 13 PageID #: 13




                                                                      1
                                                  1

                                                                      1
